DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,7-10, and 13-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 20150102468 A1; Kang) in view of Song et al. (US 20150102468 A1; Song).
Regarding claim 1, Kang discloses a semiconductor package comprising: a first semiconductor chip (Fig. 17, 200; ¶112) comprising a first through-electrode (Fig. 17, 230; ¶83) and a first upper connection pad (Fig. 17, 242; ¶69)  connected to the first through-electrode and on an upper surface of the first semiconductor chip; a second semiconductor chip (Fig. 17, 100; ¶112) on the first semiconductor chip and comprising a second lower connection pad (Fig. 17, 170; ¶62)  on a lower surface of the second semiconductor chip, the lower surface of the second semiconductor chip facing the upper surface of the first semiconductor chip; a connection bump (Fig. 17, 244; ¶70) 
Kang discloses including a flux material with the first insulating layer. But is silent on how the flux material is deployed. 
Song discloses a connection structure where a second insulating layer (Fig. 11, 250b; ¶89) extending between a first chip (Fig. 11,220; ¶89) and the first insulating layer (Fig. 11, 260b; ¶75) and extending on the first chip (Fig. 11, 220; ¶89), a side surface of the first upper connection pad (Fig. 11, top side 226; ¶88), and a portion of a side surface of the connection bump (Fig. 11, 230b; ¶88), wherein the portion of the side 
The flux layer of Song combined with Kang would be conformal to Kang’s lateral side and a portion of the top side of the first upper connection pad.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to include the flux layer according the design of Song for adding contact stability between chips.
Regarding claim 2, Kang in view of Song discloses the semiconductor package of claim 1, wherein the first insulating layer (Fig. 11, 260b; ¶75 Song) is spaced apart from the first upper connection pad (Fig. 11, 226; ¶75 Song) by the second insulating layer. (Fig. 11, 250b; ¶89 Song) 
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to include the flux layer according the design of Song for adding contact stability between chips.
Regarding claim 3, Kang in view of Song discloses the semiconductor package of claim 1, wherein a thickness of the first insulating layer (Fig. 11, 260b; ¶75 Song) is greater than a thickness of the second insulating layer. (Fig. 11, 250b; ¶89 Song) 
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to include the flux layer according the design of Song for adding contact stability between chips. 
Regarding claim 7, Kang in view of Song discloses the semiconductor package of claim 1, wherein the first insulating layer (Fig. 11, 260b; ¶89 Song) is a non-conductive film, and wherein the second insulating layer is a flux. (Fig. 11, 250b; ¶89 Song)
  	Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to include the flux layer according the design of Song for adding contact stability between chips. 
Regarding claim 8, Kang in view of Song discloses the semiconductor package of claim 1, wherein an upper surface of the first upper connection pad (Fig. 17, 242; ¶69 Kang)  comprises a first portion contacting the connection bump (Fig. 17, 244; ¶70 Kang) and a second portion not contacting the connection bump (portion where the bump curves), wherein a width of the upper surface of the first upper connection pad is greater than a width of the first portion of the upper surface of the first upper connection pad , and wherein the second insulating layer (Fig. 11, 250b; ¶89 Song) extends on the second portion of the upper surface of the first upper connection pad  (Fig. 11, top side 226; ¶88 Song).  

Regarding claim 9, Kang in view of Song discloses the semiconductor package of claim 1, further comprising: a second lower passivation layer (Fig. 17,160; ¶62 Kang) extending on the lower surface of the second semiconductor chip (Fig. 17,100; ¶62 Kang) and a side surface and a portion of a lower surface of the second lower connection pad (Fig. 17,170; ¶62 Kang); and a vertical structure (Top portion of pad extending over the passivation layer forming a T-shape) on the second lower connection pad and the second lower passivation layer and connecting the second lower connection pad to the connection bump  (Fig. 17, 244; ¶70 Kang).  
Regarding claim 21, Kang in view of Song discloses the semiconductor package of claim 1, wherein the second insulating layer (Fig. 11, 250b; ¶89 Song) comprises a first portion (horizontal) extending on the upper surface of the first semiconductor chip  (Fig. 11,220; ¶89 Song) and a second portion (vertical) extending on the side surface of the first upper connection pad  (Fig. 17, 242; ¶69 Kang) , but is silent on and wherein the first portion and the second portion of the second insulating layer have an equal thickness (Fig. 11, clear from the drawings 250b; ¶89 Song).  
Regarding claim 22, Kang in view of Song discloses the semiconductor package of claim 1, wherein, in a cross-sectional view, the first portion of the side surface of the connection bump (Fig. 17, 244; ¶70 Kang) has a first length that is 
A cross section of the solder bump is a circle. In a circle the middle portion has a length greater than a portion at or leading to a top or bottom pole. 
Regarding claim 23, Kang in view of Song discloses the semiconductor package of claim 1, wherein the first insulating layer (Fig. 11, 260b; ¶75 Song) is in contact with the lower surface of the second semiconductor chip (Fig. 11, 240; ¶88 Song) and the first portion of the side surface of the connection bump (Fig. 11, 230b; ¶89 Song).
In order for the first dielectric to contact the lower surface of the second semiconductor chip at least a portion of Kang’s passivation layer would be omitted. Kang’s passivation layer provides isolation between pads. The first insulation would provide the same isolation between pads as a functional equivalent. (MPEP 2144.06)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to omit the passivation layer of Kang to save on material costs, and since the dielectric feature of the first insulation layer of Song would perform the same function as Kang. 
Regarding claim 13, Kang discloses a semiconductor package comprising: a first semiconductor chip  (Fig. 17, 200; ¶112) comprising a first through-electrode (Fig. 17, 230; ¶83)  and a first upper connection pad (Fig. 17, 242; ¶69) connected to the first through-electrode and on an upper surface of the first semiconductor chip; a second 
Kang discloses including a flux material with the first insulating layer. But is silent on how the flux material is deployed. 
Song discloses a second insulating layer (Fig. 11, 250b; ¶89) that comprises a material different from a material of the first insulating layer (Fig. 11, 260b; ¶75), wherein the second insulating layer is a flux layer, and wherein the second insulating layer comprises a first portion extending between the first insulating layer to the upper surface of the first semiconductor chip (Fig. 11, 220; ¶89) and further comprises a second portion  extending between the first insulating layer (Fig. 11, 250b; ¶89) and a 
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to include the flux layer according the design of Song for adding contact stability between chips.
Regarding claim 14, Kang in view of Song discloses the semiconductor package of claim 13, wherein the first insulating layer (Fig. 11, 260b; ¶75 Song) is a non-conductive film.
  Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to include the flux layer according the design of Song for adding contact stability between chips. 
Regarding claim 15, Kang in view of Song discloses the semiconductor package of claim 13, wherein the second insulating layer (Fig. 11, 250b; ¶89 Song)
 is in contact with at least a portion of the connection bump. (Fig. 11, 230b; ¶88 Song)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to include the flux layer according the design of Song for adding contact stability between chips.
Regarding claim 16, Kang discloses a semiconductor package comprising: a first semiconductor chip (Fig. 17, 200; ¶112) comprising a plurality of first through-electrodes (Fig. 17, 230; ¶83) and a plurality of first upper connection pads(Fig. 17, 242; ¶69) that are connected to the plurality of first through-electrodes, respectively, and are on an upper surface of the first semiconductor chip; a second semiconductor chip  (Fig. 17, 100; ¶112) on the first semiconductor chip and comprising a plurality of second 
The embodiment of Fig. 42 discloses the features of Figure 17 with added packaging layers and molding. 
Kang discloses including a flux material with the first insulating layer. But is silent on how the flux material is deployed. 
Kang is silent on and a first flux layer between the first non- conductive film layer and the first semiconductor chip, and wherein the first flux layer comprises a first portion 
Song discloses  a first flux layer (Fig. 11, 250b; ¶89) between the first non- conductive film layer (Fig. 11, 260b; ¶75) and the first semiconductor chip, and wherein the first flux layer comprises a first portion that extends on the upper surface of the first semiconductor chip (Fig. 11, 220; ¶89) and continuously extends from a side surface of a first one of the plurality of first upper connection pads  (Fig. 11, 226; ¶75) to a side surface of a second one of the plurality of first upper connection pads  (Fig. 11, 226; ¶75), and the first portion of the first flux layer has a uniform thickness (Clear from the figures).   
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to include the flux layer according the design of Song for adding contact stability between chips.
Regarding claim 17, Kang in view of Song discloses the semiconductor package of claim 16, wherein the first portion of the first flux layer (Fig. 11, 250b; ¶89 Song) extends in a first direction and the first flux layer further comprises a second portion protruding from the first portion of the first flux layer, extending in a second direction on the side surface of the first one of the plurality of first upper connection pads (Fig. 17, 242; ¶69 Kang), and being in contact with the plurality of connection bumps (Fig. 11, 230b; ¶88 Song), and the first direction traverses the second direction.

Regarding claim 18, Kang in view of Song discloses the semiconductor package of claim 16, further comprising: a substrate (Fig. 42,3100; ¶237 Kang), wherein the first semiconductor chip  (Fig. 42, 200; ¶112 Kang) is mounted on an upper surface of the substrate; and a second insulating film (Fig. 42, 2400; ¶230 Kang) between the substrate and the first semiconductor chip and comprising a second non-conductive film layer in a space between the substrate and the first semiconductor chip …, wherein the first molding member (Fig. 42, 5000; ¶238 Kang) extends on a side surface of the second insulating film and the upper surface of the substrate.  
Kang is silent on and a second flux layer between the second non-conductive film layer and the substrate
Song discloses a connection structure for connecting a first chip (Fig. 11,220; ¶87 Song) to a substrate (Fig. 11, 210; ¶90 Song) where a second flux layer (Fig. 11,250a; ¶89 Song) extending between a second non-conductive film layer (Fig. 11, 260a; ¶90 Song) and the substrate (Fig. 11, 210; ¶90 Song)
 	Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to include the flux layer according the design of Song for adding contact stability between chips and the substrate.
Regarding claim 19, Kang in view of Song discloses the semiconductor package of claim 16, further comprising: a substrate (Fig. 42, 3100; ¶237 Kang), wherein the first semiconductor chip (Fig. 42, 200; ¶112 Kang) is mounted on an upper surface of the substrate; and a second molding member (Fig. 42, 340; ¶225 Kang) on the substrate and extending on a side surface of the first molding member (Fig. 42, 5000; ¶238 Kang).  
Regarding claim 20, Kang in view of Song discloses the semiconductor package of claim 19, further comprising: a plurality of external connection terminals (Fig. 42, 3520; ¶237 Kang) on a lower surface of the substrate (Fig. 42, 3100; ¶237 Kang), wherein at least one of the plurality of external connection terminals (outer most terminal) is not overlapped by the first and second semiconductor chips (Fig. 42,1000 comprises the first and second chips; ¶232 Kang) in a vertical direction.  
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 20150102468 A1; Kang) in view of Song et al. (US 20150102468 A1; Song) and further in view of Chuang et al. (US 20140035148 A1; Chu).
Regarding claim 11, Kang in view of Song discloses the semiconductor package of claim 1, but is silent on wherein a vertical axis crossing a center of the first upper connection pad is offset from a vertical axis crossing a center of the second lower connection pad.  
Chu discloses a bond structure for a use in a semiconductor package wherein a vertical axis crossing a center of the first upper connection pad (Fig. 4A, 210; ¶32) is offset from a vertical axis crossing a center of the second lower connection pad (Fig. 4A, 112'; ¶36).  
.
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 20150102468 A1; Kang) in view of Song et al. (US 20150102468 A1; Song) and further in view of Jeng et al. (US 20190131241 A1; Jeng)
Regarding claim 12, Kang in view of Song discloses the semiconductor package of claim 1, further comprising: a first upper passivation layer (Fig. 17,224; ¶67 Kang) on the upper surface of the first semiconductor chip (Fig. 17,200; ¶67 Kang), …, wherein the second insulating layer extends along an upper surface of the first upper passivation layer and the side surface of the first upper connection pad.
Kang in view of Song is silent on wherein a portion of the first through-electrode is in the first upper passivation layer
Jeng discloses forming a package where a through electrodes (Fig. 1H, 116; ¶32) extend through the substrate (Fig. 1H, 112; ¶32) and a passivation layer (Fig. 1H, 118; ¶34).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the through electrode structure of Jeng for forming a contact pad and through electrode from one continuous material and reducing process steps.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/LAWRENCE C TYNES JR./           Examiner, Art Unit 2816                                                                                                                                                                                             /JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898